DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/04/21 has been entered. Claims 1-11 remain pending in the application with claims 1, 4, 5, 7 and 9 are amended, claim 10 is withdrawn, and claim 11 is newly added. Applicant’s amendments to the specification objection, and to claims have overcome the objection, 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 8/04/21.
Response to Arguments
Applicant's arguments filed 11/04/21 have been fully considered but they are not persuasive. 
Applicant argues on page 9-10 of the Remarks that the prior arts in record (Antonioli) and (Watanabe et al.) does not disclose “a sensor configured to be mounted on a board disposed in the operating portion for measuring a gas pressure in the endoscope body; and a controller configured to acquire a value measure by the sensor and to determine whether or not there is a gas leakage from the endoscope body based on the acquired measure value. The examiner respectfully disagrees and asserts that Antonioli teaches a tool (medical device) comprising a control module 30 capable of communicate wirelessly, can be integrated to the tool (Figs. 1A-1D, paragraph [0049]), including a printed circuit board (PCB) 40 positioned within. A pressure sensor module 48 is mounted on or connected to the PCB 40 (paragraph [0036]). The pressure sensor 
Regarding an argument for “a ventilation inlet being configured to be sealed after delivering the gas, to hold the gas at the predetermined gas pressure in the endoscope body” on page 10 of the Remarks, the examiner respectfully disagrees and asserts that Watanabe et al. teach a pressurized air is supplied to the interior of the endoscope 30 through vent connector 39 to water-tight test for the endoscope (paragraph [0045]). It is obvious to a person having ordinary skill in the art to recognize in order to perform the water tight test, the vent connector has to be sealed after delivering the gas inside the endoscope. In addition, Watanabe et al. further teach in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48, with a cap 49 attached to the endoscope connecter 48 and it is possible to confirm water-tight with the cap 49 (paragraph [0113]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Antonioli (US 20180271356) in view of Watanabe et al. (US 20090247828).
Regarding Claim 1, Antonioli discloses an endoscope (Figs.1A-1D, tool 2 is specifically an endoscope) comprising: an endoscope body (body 4) defined by an insertion portion (distal end of the body 4) and an operating portion (control module 30) both of which being a hermetically sealed structure with a predetermined gas pressure maintained in the endoscope body ([0030] the body 4 and the flexible tube 6 are sealed at both ends and at all other ports, resulting in an internal volume which should be leak-free and air-tight at all times; [0035] the control module 30 may be used, as long as the device is air-tight and capable of monitoring a change in internal pressure; [0049] control module 30 can be miniaturized for integrated mounting inside the tool 2);
a sensor (Figs.3A-B, a pressure sensor module 48) configured to be mounted on a board (PCB 40) disposed in the operating portion for measuring a gas pressure in the endoscope body ([0036] a pressure sensor module 48 mounted on PCB 40 of control module 30; [0049] control module 30 can be miniaturized for integrated mounting inside the tool 2), and a controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) configured to acquire a value measured by the sensor (Figs.3A-B, a pressure sensor module 48)  and to determine whether or not there is a gas leakage from the endoscope body based on the acquired measured value ([0057] the tool 2 is in use and the pressure in the combined internal volume is continuously monitored by the control module 30 using the pressure sensor module 48. The control module 30 monitors both the change in the internal pressure itself and the rate of change of pressure, and can issue an alarm if either of these parameters exceeds a predetermined threshold).  
However, Antonioli does not disclose a ventilation inlet attached the operating portion to deliver a gas into the endoscope body, the ventilation inlet being configured to be sealed after delivering the gas to hold the gas at the predetermined gas pressure in the endoscope body.
Watanabe et al. teach a ventilation inlet (Fig.2-4, [0045] vent connecter 39; [0113] in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48) attached the operating portion (operation portion 38) to deliver a gas into the endoscope body (Fig.2-4, [0045] pressurized air is supplied to the interior of the endoscope 30 through the vent connecter 39), 
the ventilation inlet being configured to be sealed after delivering the gas to hold the gas at the predetermined gas pressure in the endoscope body (Fig.2-4, [0045] pressurized air is supplied to the interior of the endoscope 30 through the vent connecter 39; in addition, [0113] in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48, with a cap 49 attached to the endoscope connecter 48, and it is possible to confirm water-tight with the cap 49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Antonioli to have a ventilation 
Regarding Claim 2, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 1, and Antonioli teaches an indicator unit (solid green display of the LED 44) indicating a determined result from the controller (control module 30).
Regarding Claim 3, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 2, and Watanabe et al. teach wherein the indicator unit (Figs.22-24, indicating portions 118) is defined by respective first and second LED indicators (Figs.22-24, light emitting portions 124).
Regarding Claim 4, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 1, and Antonioli teaches wherein the sensor is defined by a gas pressure sensor (Figs.3A-B, a pressure sensor module 48).
Regarding Claim 5, Antonioli discloses an endoscope (Figs.1A-1D, tool 2 is specifically an endoscope) comprising: an endoscope body (body 4) defined by an insertion portion (distal end of the body 4) and an operating portion (control module 30) both of which being a hermetically sealed structure with a predetermined gas pressure maintained in the endoscope body ([0030] the body 4 and the flexible tube 6 are sealed at both ends and at all other ports, resulting in an internal volume which should be leak-free and air-tight at all times; [0035] the control module 30 may be used, as long as the device is air-tight and capable of monitoring a change in internal pressure; [0049] control module 30 can be miniaturized for integrated mounting inside the tool 2); 
a sensor (Figs.3A-B, a pressure sensor module 48) configured to be mounted on a board (PCB 40) disposed in the operating portion (control module 30) for measuring a gas pressure in the endoscope body ([0036] a pressure sensor module 48 mounted on PCB 40 of control module 30; [0049] control module 30 can be miniaturized for integrated mounting inside the tool 2); 
and a controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) configured to acquire a value measured by the sensor and to determine whether or not there is a gas leakage from the endoscope body based on the acquired measured value ([0057] the tool 2 is in use and the pressure in the combined internal volume is continuously monitored by the control module 30 using the pressure sensor module 48. The control module 30 monitors both the change in the internal pressure itself and the rate of change of pressure, and can issue an alarm if either of these parameters exceeds a predetermined threshold);
and an indicator unit (solid green display of the LED 44) indicating a determined result from the controller (control module 30).
However, Antonioli does not disclose the insertion portion includes a light source applying illuminating light into a body cavity; the insertion portion includes an image 
Watanabe et al. teach the insertion portion (Fig.5, insertion portion 34) includes a light source applying illuminating light into a body cavity (Fig.5, light source unit 41 41); 
the insertion portion (Fig.5, insertion portion 34) includes an image capturing unit (Fig.5, image pick-up unit 63) that captures an image of an inside of the body cavity formed by a return light from the light source (Fig.5, [0046] the illumination light is to be emitted to the subject from the illumination optical system 61. The subject is to be formed into an image by an objective optical system 62 built in the distal end rigid portion 35, and the image is to be picked up by the image pick-up unit 63);
a communication unit (Fig.5, transmission antenna 67b) transmitting the image captured by the image capturing unit (Fig.5, [0046] image signal is to be output to the transmission antenna 67b from the radio circuit 57c, and the image signal is to be transmitted from the transmission antenna 67b); 
a power supply (battery 56) generates electric power required for endoscopic observations (Fig.5, [0046] Electric power is to be supplied to the light source unit 41 from the battery 56 through the connecting circuit 57a and the power source cable 58a, and illumination light is to be generated in the light source unit 41); 
a ventilation inlet (Fig.2-4, [0045] vent connecter 39; [0113] in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48) attached to the operation portion (operation portion 38) to deliver a gas into the endoscope body, and the ventilation inlet (Fig.2-4, [0045] vent connecter 39; [0113] in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48) being configured to be sealed after delivering the gas, to hold the gas at the predetermined gas pressure in the endoscope body (Fig.2-4, [0045] pressurized air is supplied to the interior of the endoscope 30 through the vent connecter 39; in addition, [0113] in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48, with a cap 49 attached to the endoscope connecter 48, and it is possible to confirm water-tight with the cap 49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Antonioli to have the insertion portion includes a light source applying illuminating light into a body cavity; the insertion portion includes an image capturing unit that captures an image of an inside of the body cavity formed by a return light from the light source; a communication unit transmitting the image captured by the image capturing unit; a power supply generates electric power required for endoscopic observations; a ventilation inlet attached to the operation 
Regarding Claim 6, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 5, and Antonioli teaches the controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) controls the first light emitting diode indicator or the second light emitting diode indicator to be turned on depending on the determined result (Figs.3A-3B, [0038] when an acceptable internal pressure (such as 10 psi absolute) is reached, the LED 44 displays a signal, such as a green light, indicating the acceptable differential pressure).
Furthermore, Watanabe et al. teach wherein the indicator unit (Figs.22-24, indicating portions 118) includes a first light emitting diode indicator and a second light emitting diode indicator (Figs.22-24, light emitting portions 124).
Regarding Claim 11, Antonioli discloses an endoscope (Figs.1A-1D, tool 2 is specifically an endoscope) comprising: an endoscope body (body 4) defined by an insertion portion (distal end of the body 4) and an operating portion both of which being an hermetically sealed structure with a predetermined gas pressure maintained in the endoscope body ([0030] the body 4 and the flexible tube 6 are sealed at both ends and at all other ports, resulting in an internal volume which should be leak-free and air-tight at all times; [0035] the control module 30 may be used, as long as the device is air-tight and capable of monitoring a change in internal pressure; [0049] control module 30 can be miniaturized for integrated mounting inside the tool 2); 
a sensor (Figs.3A-B, a pressure sensor module 48) configured to be mounted on a board (PCB 40) disposed in the operating portion for measuring a gas pressure in the endoscope body ([0036] a pressure sensor module 48 mounted on PCB 40 of control module 30; [0049] control module 30 can be miniaturized for integrated mounting inside the tool 2); and a controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) configured to acquire a value measured by the sensor (Figs.3A-B, a pressure sensor module 48)  and to determine whether or not there is a gas leakage from the endoscope body based on the acquired measured value ([0057] the tool 2 is in use and the pressure in the combined internal volume is continuously monitored by the control module 30 using the pressure sensor module 48. The control module 30 monitors both the change in the internal pressure itself and the rate of change of pressure, and can issue an alarm if either of these parameters exceeds a predetermined threshold).  
However, Antonioli does not disclose a ventilation inlet attached to the operating portion to deliver a gas into the endoscope body, the ventilation inlet being configured to seal an inside of the endoscope body after the gas has been delivered into the endoscope body once.	
(Fig.2-4, [0045] vent connecter 39; [0113] in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48) attached the operating portion (operation portion 38) to deliver a gas into the endoscope body (Fig.2-4, [0045] pressurized air is supplied to the interior of the endoscope 30 through the vent connecter 39),
the ventilation inlet being configured to seal an inside of the endoscope body after the gas has been delivered into the endoscope body once (Fig.2-4, [0045] pressurized air is supplied to the interior of the endoscope 30 through the vent connecter 39; in addition, [0113] in the case where the vent connecter 39 is not provided in the endoscope 30, an adapter of a blowing apparatus is connected to the endoscope connecter 48, with a cap 49 attached to the endoscope connecter 48, and it is possible to confirm water-tight with the cap 49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Antonioli to have a ventilation inlet attached to the operating portion to deliver a gas into the endoscope body, the ventilation inlet being configured to seal an inside of the endoscope body after the gas has been delivered into the endoscope body once as taught by Watanabe et al. in order to provide supply pressurized air to the interior of the endoscope ([0045] and [0113] of Watanabe et al.).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Antonioli (US 20180271356) in view of Watanabe et al. (US 20090247828), and in further view of Masters (US 20040139789).
Regarding Claim 7, the modified device of Antonioli and Watanabe et al. teach the claimed invention as discussed above concerning claim 6, but does not teach an inspection button for inspecting whether or not the predetermined gas pressure is maintained in the endoscope body and wherein the controller acquires the value measured by the sensor when the inspection button is pressed. 
Masters teaches an inspection button (an ON/OFF control switch 54) for inspecting whether or not the predetermined gas pressure is maintained in the endoscope body ([0013] a compressor for pressurizing the interior of the lumened instrument to a predetermined internal pressure and a monitoring device which de-actuates the compressor when the internal pressure reaches the predetermined internal pressure) and 
wherein the controller (control box 46) acquires the value measured by the sensor when the inspection button (an ON/OFF control switch 54) is pressed (Fig.2, [0028]-[0029] switching the apparatus 20  ON; initiates the compressor operation, air, under pressure, begins to be delivered to the interior of the endoscope 22 by way of the hose 48. As the internal pressure of the endoscope 22 builds up, the monitoring means 42 monitors the internal pressure of the endoscope 22 and sends appropriate (pressure-indicative) signals to the display means 62 where the actual pressure of the endoscope 22 is displayed on the LED display 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Antonioli and Watanabe et al. to have an inspection button for inspecting whether or not the predetermined gas pressure is maintained in the endoscope body and wherein the 
Regarding Claim 8, the modified device of Antonioli, Watanabe et al. and Masters teach the claimed invention as discussed above concerning claim 7, and Antonioli teaches a wireless unit wherein the controller ([0036] PCB 40 is an exemplary representation for any suitable type of processor that may be used in the control module 30) sends the determined result to an external device through the wireless unit via a wireless link ([0037] LED 44 is representative of any and all types of outputs that may be desired from the control module 30. The outputs can be any modality or combination of modalities: optical (such as by the LED 44); audible; wirelessly transmitted).
Regarding Claim 9, the modified device of Antonioli, Watanabe et al. and Masters teach the claimed invention as discussed above concerning claim 8, and Antonioli teaches wherein the sensor includes a gas pressure sensor (Figs.3A-B, a pressure sensor module 48), and the gas pressure sensor (Figs.3A-B, a pressure sensor module 48) is disposed in a free space area being a portion of the operating (Fig.3A-B, PCB 40) laid in the operating portion (Fig.3A-B).
    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130023920 A1		Terliuc; Gad et al.
US 20160081531 A1		Yoshie; Michifumi
Terliuc et al. (US 20130023920) disclose an initialization module including the following functionality: balloon endoscope pressurization producing balloon inflation, pressure leak test when the balloon endoscope is in a pressurized state and the balloon is surrounded by a balloon confining, gas permeable collar member, balloon endoscope depressurization producing balloon deflation, vacuum leak test when the balloon endoscope is in a pressurized state and provision of system go/no go indication.  (See figure below and [0038]-[0040]).

    PNG
    media_image1.png
    409
    745
    media_image1.png
    Greyscale


Yoshie (US 20160081531) disclose an endoscope leak inspection apparatus includes an endoscope connecting section communicably connected to an inside of an endoscope, a gas feed section that communicates with the endoscope connecting section and feeds gas, a measuring section that measures an internal pressure of the endoscope.  (See figures and [0008]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795